Citation Nr: 1029078	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-37 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a foot disability.  

2.  Entitlement to dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  
This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for pes planus and a dental disability for dental treatment 
purposes.  

In an October 2007 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Partial Remand, a December 2008 Order of the Court 
remanded the claims for readjudication in accordance with the 
Joint Motion for Partial Remand.  In May 2009, the Board remanded 
the claims for additional development.

The RO initially characterized the first issue on appeal as 
service connection for pes planus.  However, the Veteran has 
described the nature of his disability by listing general 
symptoms of bilateral foot problems and the record reflects that 
he has been diagnosed with multiple bilateral foot disorders.  
While a Veteran must describe the nature of the disability for 
which he is seeking benefits, his identification of the benefit 
sought does not require any technical precision.  Ingram v. 
Nicholson, 21 Vet. App. 232 (2007).  Moreover, a claimant may 
satisfy that requirement by referring to a body part or system 
that is disabled or by describing symptoms of the disability.  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (in determining the scope of a 
claim, the Board must consider the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that the Secretary obtains in support of 
that claim); 38 C.F.R. § 3.159(c)(3) (2009).  Accordingly, the 
Board finds that RO that claim is more appropriately 
characterized as it appears on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to dental treatment is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.

FINDING OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran's foot disability was caused or aggravated during his 
period of active service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
service connection for a foot disability have been met.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R § 3.303 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
normal progress of the disease.  38 C.F.R. § 3.306 (2009).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.

Service connection for some disorders, including arthritis, will 
be rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Pes planus and pes cavus, however, are not disabilities for which 
service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

In determining whether service connection is warranted for any 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran contends that he suffers from multiple foot problems 
that are related to his period of active service.  Specifically, 
he claims that, after being rejected for enlistment four times 
due to flat feet and related symptoms, he was ultimately accepted 
for active duty after an Army official overruled the opinions of 
two physicians who determined that he was unfit for service.  The 
Veteran also asserts that, once in basic training, he was forced 
to wear boots that did not fit and to take part in long marches, 
which permanently worsened his preexisting foot condition.  He 
further contends that he suffered chronic feet pain throughout 
his period of active service and that his symptoms have persisted 
to the present day.  

At the outset, the Board acknowledges that the Veteran's non-
dental service medical records have been determined to be 
unavailable.  In July 2003 and July 2006, the RO requested that 
the National Personnel Records Center (NPRC) provide the 
Veteran's complete service medical records.  However, responses 
from the NPRC indicated that the requested service records could 
not be found and were presumed destroyed in a 1973 fire.  When a 
Veteran's records have been determined to have been destroyed, or 
are missing, VA has an obligation to search for alternative 
records that might support the Veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation 
by making multiple attempts to secure the Veteran's service 
records or alternative from a variety of sources, including from 
the Veteran himself.  Specifically, the RO requested in February 
2006 that the Veteran complete a VA Form NA-13055 to aid in 
reconstructing his service medical records and to submit all 
service records in his possession.  In response to those requests 
for information, the Veteran indicated that he did not have any 
service records in his possession, and was duly informed of the 
unavailability of additional records.  No other alternative 
sources of records have been identified.  In February 2007, the 
RO issued a formal finding that the Veteran's service records 
were unavailable.

The reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service.  Both inquiries generally require 
competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

While the Veteran now maintains that he had flat feet prior to 
entering the Army, there is no clinical evidence of a foot 
disability that preexisted service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).  Moreover, in 
the absence of any service medical records showing complaints or 
clinical findings of foot problems, the Board finds that a 
chronic disability in service is not established in this case.  
38 C.F.R. § 3.303(b) (2009). As chronicity in service has not 
been established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claim for service 
connection.  38 C.F.R. § 3.303(b) (2009).

Post-service medical records show that the Veteran has received 
ongoing treatment for foot pain and related symptoms and has been 
diagnosed with pes planus, pes cavus, hammertoes, and plantar 
warts.  Additionally, the Veteran has indicated that a VA 
treating provider told him that the "Army should never have 
taken [him] with feet like this."  

To further support his claim, the Veteran has submitted a May 
2003 statement from a long-time private podiatrist who opined 
that the Veteran's foot problems, including bursitis and pes 
planus, most likely developed during his years in the military.  
The Veteran has also submitted a December 2003 written statement 
from another private physician who indicated that he had treated 
the Veteran for several years for pes planus.  That physician 
noted the Veteran would benefit from surgery due to the severe 
arthritic pain of the feet that developed during his period of 
active service.  

Pursuant to the Board's May 2009 remand, the Veteran was afforded 
a VA foot examination in August 2009 in which he reported a 
history of foot pain that had its onset during basic training and 
had progressively worsened over time.  It was noted that the 
Veteran had undergone multiple surgical excisions of painful 
plantar lesions.  Additionally, he stated that he was prescribed 
orthotic inserts and medication to relieve his foot pain and 
related symptoms.  Despite that treatment regimen, the Veteran 
indicated that his mobility was limited and that he only able to 
walk between one-quarter mile and one mile due to his foot 
symptoms.

Physical examination revealed evidence of painful motion, 
swelling, tenderness, muscle weakness, and abnormal weight 
bearing.  Additionally, the Veteran displayed limited range of 
motion in his subtalar and ankle joints.  He also exhibited 
pseudo equinus, a functional limitation characteristic of pes 
cavus.  However, the VA examiner noted that the Veteran's current 
symptoms were not consistent with a diagnosis of pes planus.  The 
examiner then indicated that she could not determine whether the 
Veteran's history of pes planus existed at the time of his entry 
into service.  Nevertheless, that examiner opined that the 
Veteran did have a current diagnosis of pes cavus that likely 
preexisted service.  Additionally, and most significantly, the 
examiner opined that it was at least as likely as not that the 
Veteran's extensive marching and weight bearing while on active 
duty exacerbated the symptomatology related to his feet.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, and the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the opinions of the May 2003 and 
December 2003 private medical providers and August 2009 VA 
examiners, indicating that the Veteran's current foot problems 
are related to his period of active duty, are probative and 
persuasive.  Those opinions were based on those private medical 
providers' long-term treatment of the Veteran and on the VA 
examiner's clinical examination and review of the claims folder.  
Moreover, the VA examiner's opinion was supported by a rationale 
and all three examiners' opinions reflect a knowledge of the 
Veteran's medical history.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder and 
the Veteran's history, and the thoroughness and detail of the 
opinion).  Furthermore, those opinions are consistent with the 
other lay and clinical evidence and there are no contrary medical 
findings of record.  

The Board recognizes that, while the private medical providers 
treated the Veteran for pes planus, the August 2009 VA examiner 
determined that he did not meet the diagnostic criteria for that 
particular foot disorder.  Nevertheless, the Board considers it 
significant that the private medical providers indicated that the 
Veteran suffered from multiple foot problems that were related to 
his period of active duty while the VA examiner opined that his 
in-service marching and weight bearing had exacerbated all of his 
foot-related symptoms.  Accordingly, those private and VA 
examiners' opinions are not wholly inconsistent and collectively 
support a finding that the Veteran's current foot disabilities, 
as a whole, were caused or aggravated by his period of military 
service.

After a careful review of the evidence, the Board finds that the 
Veteran's post-service medical records and, in particular, the 
positive nexus opinions rendered by the May 2003 and December 
2003 private medical providers and the August 2009 VA examiner, 
show that the Veteran's current foot problems are related to his 
period of active service.  The Veteran's statements also support 
a finding of continuity of symptomatology since service, which 
weighs in favor of his claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board recognizes that the VA examiner indicated that the 
Veteran had pes cavus that preexisted service.  However, that 
finding appears to have been predicated on the Veteran's 
subjective reports of a preexisting foot problems.  The Veteran's 
account, standing alone, is insufficient to rebut the presumption 
of soundness.  38 C.F.R. § 3.304(b)(1) (2009), Gahman v. West, 13 
Vet. App. 148 (1999) (recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition).  The Board 
thus finds that the evidence of record does not clearly and 
unmistakably show that the Veteran's foot disability existed 
prior to service.  Therefore, he is presumed sound upon entry to 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2009).  However, even assuming that the 
Veteran had flat feet prior to entering the Army, he has provided 
credible lay statements indicating that his foot condition 
worsened in the military.  Moreover, his post-service medical 
records demonstrate that any in-service worsening of his foot 
problems has been permanent as those problems have persisted to 
the present day and have been expressly related to service by his 
private medical providers and the August 2009 VA examiner.  
Therefore, even were the Board to concede that the Veteran had a 
preexisting foot condition, the competent evidence of record 
demonstrates that his foot problems, in the aggregate, were 
either caused or permanently increased in severity as a result of 
his active service.  38 C.F.R. §§ 3.303(d), 3.304(b) (2009).

For the foregoing reasons, the Board finds that the balance of 
positive and negative evidence is at the very least in relative 
equipoise with respect to the Veteran's claim that his current 
foot problems are related to his period of active service.  
Moreover, where, as here, the Veteran's service medical records 
are lost or missing, VA has a heightened duty resolved reasonable 
doubt in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  Accordingly, resolving all reasonable doubt in favor 
of the Veteran, the Board finds that service connection for a 
foot disability is warranted.  38 U.S.C.A. 5107 (b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a foot disability is granted.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's claim for a dental disability for 
dental treatment purposes.

The Veteran has reported that he had many teeth pulled during his 
period of active service and that the experience traumatized him 
to the extent that he did not seek dental care for several 
decades.  In a May 2003 letter, the Veteran's private dentist 
stated that, over the previous 15 years, he had extracted eight 
unrestorable teeth, restored three teeth, and constructed upper 
and lower partial dentures for the Veteran.  In a subsequent 
letter dated the following month, the same private dentist opined 
that the Veteran's current dental condition had developed while 
he was in the military.  

The Board observes that the Veteran is competent, as a lay 
person, to report experiences, such as getting his teeth 
extracted during service, of which he has personal knowledge, and 
his statements in that regard are considered credible. Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, he is not competent to 
offer a medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that he has 
specialized medical knowledge in dealing with dental  disorders.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally 
not capable of opinion on matter requiring medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board recognizes that the Veteran's private dentist has 
rendered an opinion that suggests a nexus between the Veteran's 
dental problems and his period of active service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, the dentist did not 
provide a rationale for the opinion, which weighs against its 
probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nor 
did the dentist indicate that the opinion was based on a review 
of the Veteran's claims folder.  Accordingly, the Board finds 
that opinion, standing alone, is too speculative to warrant a 
grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  To ensure a thorough examination and evaluation, the 
Veteran's disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).

Based on the lay and medical evidence discussed above, the Board 
in May 2009 remanded the Veteran's claim for a VA examination and 
opinion regarding the etiology of his dental condition.  The 
Veteran was afforded a VA dental examination in August 2009 in 
which he was assessed as having multiple missing teeth.  However, 
the VA nurse practitioner who performed the examination indicated 
that she could not determine without resorting to speculation 
whether the teeth that had to be extracted in the military caused 
the Veteran not to seek care for over 30 years and whether the 8 
plus teeth that the private dentist had to extract were a result 
of his military experiences.

The Board finds the August 2009 VA examiner's opinion to be 
inherently speculative in nature and thus of limited probative 
value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. 
Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of may also implies may or may not and is too 
speculative to establish medical nexus); Warren v. Brown, 6 Vet. 
App. 4 (1993) (doctor's statement framed in terms such as could 
have been is not probative).  Such findings fail to provide a 
definite causal connection between any current dental disability 
and the Veteran's active service.  Where a medical provider is 
unable to provide a definite casual connection, the opinion on 
the issue constitutes what may be characterized as non-evidence.  
Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (generic statement about the possibility of 
a link is too general and inconclusive).  Thus, the Board finds 
that the August 2009 VA examiner's opinion is insufficient for 
the purpose of determining whether or not service connection for 
his dental disability for dental treatment purposes is warranted.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998). Accordingly, the Board finds it necessary 
to remand for an additional examination and etiological opinion 
in order to comply with the terms of its prior remand and to 
fairly decide the merits of the Veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Finally, as noted by the Veteran's representative, the VA 
examiner who performed the August 2009 dental examination was the 
same nurse practitioner who conducted his contemporaneous foot 
examination.  The Veteran's representative asserted that there is 
no indication in the record that the nurse practitioner had the 
requisite training to conduct a dental examination.  Generally 
under VA law, the only requirement for competency to provide 
medical evidence is that the person be a licensed health care 
professional, and a nurse's opinion has been accepted as 
competent medical evidence.  YT v. Brown, 9 Vet. App. 195 (1996); 
Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 12 Vet. App. 
341 (1999).  Nevertheless, because this claim is already being 
remanded on other grounds, the Board finds that, as part of VA's 
duty to assist the Veteran, he should be afforded an examination 
by a dentist to assess the etiology of any current dental 
disability.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule a VA examination with a 
dentist to determine whether there is any 
relationship between the Veteran's current 
dental condition and his period of active 
service.  The examiner should review the 
claims folder and note that review in the 
examination report.  All findings and 
conclusions should be supported by a 
rationale, and the examiner should 
reconcile the opinion with all other 
pertinent evidence of record, including 
the Veteran's lay statements, the June 
2003 private dentist's positive nexus 
opinion, and the August 2009 VA examiner's 
findings.  The VA examiner should also 
acknowledge and discuss any reports of a 
continuity of symptomatology since active 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).   Specifically, the VA 
examiner's opinion should address whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current dental disability is related to 
the dental treatment the Veteran received 
in the military or any other aspect of his 
service. 

2.  Then, readjudicate the claim.  If the 
decision remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


